Case 6:20-cv-01083-ADA Document 34-25 Filed 08/16/21 Page 1 of 80




                     EXHIBIT 22
 Case 6:20-cv-01083-ADA Document 34-25 Filed 08/16/21 Page 2 of 80

                                                                     Lennart Johnsson
                                                                         2015-02-06




The Impact of Moore’s law and
   loss of Dennard Scaling


              Lennart Johnsson
             University of Houston




                                                                     WSOU-ARISTA001460
       Case 6:20-cv-01083-ADA Document 34-25 Filed 08/16/21 Page 3 of 80

                                                                           Lennart Johnsson
                                                                               2015-02-06




                            Outline
The quest for Energy Efficiency in Computing
• Technology changes and the impacts thereof
• A retrospective on benefits and drawbacks of past
  architectural changes
• Expected architectural changes and impact
• Our research to understand opportunities and
  challenges for HPC driven by the expected
  technology changes



                                                                           WSOU-ARISTA001461
            Case 6:20-cv-01083-ADA Document 34-25 Filed 08/16/21 Page 4 of 80

                                                                                Lennart Johnsson
                                                                                    2015-02-06


What got me interested in energy efficient computing

Energy cost estimate for a ~1300 node
cluster purchase 2008 for PDC @ Royal
Institute of Technology:

Four year energy and cooling cost
~1.5 times cluster cost incl. software,
maintenance and operations!!


  Business as usual not appealing from a
  scientist/user point of view
                                                                                WSOU-ARISTA001462
          Case 6:20-cv-01083-ADA Document 34-25 Filed 08/16/21 Page 5 of 80

                                                                              Lennart Johnsson
                                                                                  2015-02-06

                                                          Rule of thumb 1MW = $1M/yr
“You Can Hide the Latency,                                Average US household ~11MWh/yr
                                                          (1MW yr ≈ 800 households)
  But,
 You Cannot Hide the ENERGY!!”
                              Peter M Kogge




                                                                              WSOU-ARISTA001463
             Case 6:20-cv-01083-ADA Document 34-25 Filed 08/16/21 Page 6 of 80

                                                                                           Lennart Johnsson
                                                                                               2015-02-06


       Incredible Improvement
in Integrated Circuit Energy Efficiency




Source: Lorie Wigle, Intel, http://piee.stanford.edu/cgi-bin/docs/behavior/becc/2008/presentations/
18-4C-01-Eco-Technology_-_Delivering_Efficiency_and_Innovation.pdf

                                                                                           WSOU-ARISTA001464
  Case 6:20-cv-01083-ADA Document 34-25 Filed 08/16/21 Page 7 of 80

                                                                        Lennart Johnsson
                                                                            2015-02-06



Energy efficiency evolution

                                                   Energy efficiency
                                                 doubling every 18.84
                                                  months on average
                                                     measured as
                                                   computation/kWh

                                                 Source: Assessing in the Trends in the
                                                Electrical Efficiency of Computation over
                                                                   Time,
                                                J.G. Koomey, S. Berard, M. Sanchez, H.
                                                       Wong, Intel, August 17, 2009,
                                                http://download.intel.com/pressroom/pdf/
                                                        computertrendsrelease.pdf



                                                                        WSOU-ARISTA001465
     Case 6:20-cv-01083-ADA Document 34-25 Filed 08/16/21 Page 8 of 80

                                                                         Lennart Johnsson
                                                                             2015-02-06



Top500 system performance evolution



                                                               Performance doubling
                                                                period on average:
                                                                   No 1 – 13.64
                                                                      months
                                                                   No 500 – 12.90
                                                                      months
                  The Connection
                     Machine



                     www.top500.org


                                                                         WSOU-ARISTA001466
           Case 6:20-cv-01083-ADA Document 34-25 Filed 08/16/21 Page 9 of 80

                                                                                         Lennart Johnsson
                                                                                             2015-02-06



                               The Gap
The energy efficiency improvement as determined by Koomey does not
 match the performance growth of HPC systems as measured by the
                             Top500 list
  The Gap indicates a growth rate in energy consumption for HPC
                    systems of about 20%/yr.
                                                  EPA study projections: 14% - 17%/yr

                                                  Uptime Institute projections: 20%/yr

                                                  PDC experience: 20%/yr
                                               Report to Congress on Server and Data Center Energy Efficiency”,
                                                   Public Law 109-431, U.S Environmental Protection Agency,
                                                             Energy Star Program, August 2, 2007,
                                               http://www.energystar.gov/ia/partners/prod_development/download
                                                        s/EPA_Datacenter_Report_Congress_Final1.pdf


                                                  “Findings on Data Center Energy Consumption Growth May
                                                       Already Exceed EPA’s Prediction Through 2010!”,
                                                              K. G. Brill, The Uptime Institute, 2008,
                                                         http://uptimeinstitute.org/content/view/155/147


                                                                                        WSOU-ARISTA001467
                            Case 6:20-cv-01083-ADA Document 34-25 Filed 08/16/21 Page 10 of 80

                                                                                                                      Lennart Johnsson
                                                                                                                          2015-02-06



Internet Data Centers ‐Facebook

•   The 120 MW Lulea Data Center will
    consist of three server buildings with an
    area of 28 000 m2 (300 000 ft2).
    The first building is to be operational
    within a year and the entire facility is
    scheduled for completion by 2014
•   The Lulea river has an installed
    hydroelectric capacity of 4.4 GW and
    produces on average 13.8 TWh/yr
Read more:
    http://www.dailymail.co.uk/sciencetech/articl
    e‐2054168/Facebook‐unveils‐massive‐data‐
    center‐Lulea‐Sweden.html#ixzz1diMHlYIL


                                                         Climate data for Luleå, Sweden
2011-10-28
                    Month           Jan    Feb    Mar       Apr    May    Jun     Jul     Aug    Sep    Oct    Nov    Dec     Year
             Average high °C (°F)    −8     −8     −2        3      10     17      19      17     12     6      −1     −5      5.0
                                    (18)   (18)   (28)      (37)   (50)   (63)    (66)    (63)   (54)   (43)   (30)   (23)    (41.0)

             Average low °C (°F)    −16    −16    −11        −4      2      8      11      10      5     1      −7     −13     −2.5
                                    (3)    (3)    (12)      (25)   (36)   (46)    (52)    (50)   (41)   (34)   (19)    (9)    (27.5)


                                                                                                                      WSOU-ARISTA001468
         Case 6:20-cv-01083-ADA Document 34-25 Filed 08/16/21 Page 11 of 80

                                                                              Lennart Johnsson
                                                                                  2015-02-06



 Actions of large consumers/providers
• Custom server designs for reduced energy
  consumption, stripping out un‐needed
  components, and in some cases reducing
  redundancy implementing resiliency at the
  system level, not at the server level
• In some cases making designs public, e.g.
  Facebooks Open Compute initiative
• Focusing on clean renewable energy
• Locating data centers close to energy sources
  (low transmission losses) and where cooling costs
  are low

                                                                              WSOU-ARISTA001469
                           Case 6:20-cv-01083-ADA Document 34-25 Filed 08/16/21 Page 12 of 80

                                                                                                               Lennart Johnsson
                                                                                                                   2015-02-06


        Internet Company effort examples
                                                                                Facebook
       Google




                                                                   http://arstechnica.com/information‐technology/2013/02/who‐needs‐
http://www.epanorama.net/newepa/2009/05/07/google‐efficient‐       hp‐and‐dell‐facebook‐now‐designs‐all‐its‐own‐servers/
data‐centers/

                                                               Microsoft




                         http://www.enterprisetech.com/2014/09/03/microsoft‐using‐fpgas‐speed‐bing‐search/


                                                                                                               WSOU-ARISTA001470
                    Case 6:20-cv-01083-ADA Document 34-25 Filed 08/16/21 Page 13 of 80

                                                                                           Lennart Johnsson
                                                                                               2015-02-06


          Power Consumption – Load
        for a typical server (2008/2009)




CPU power consumption at low load about 40% of consumption at full load.
Power consumption of all other system components independent of load,
approximately.
Result: Power consumption at low load about 65% of consumption at full load.
Luiz Andre Barroso, Urs Hoelzle, The Datacenter as a Computer: An Introduction to the Design of
Warehouse-Scale Machines http://www.morganclaypool.com/doi/pdf/10.2200/s00193ed1v01y200905cac006


                                                                                           WSOU-ARISTA001471
                         Case 6:20-cv-01083-ADA Document 34-25 Filed 08/16/21 Page 14 of 80

                                                                                                    Lennart Johnsson
                                                                                                        2015-02-06



                                                           Google



Figure 1. Average CPU
utilization of more than 5,000
servers during a six-month
period. Servers are rarely
completely idle and seldom
operate near their maximum
utilization, instead operating
most of the time at between
10 and 50 percent of their
maximum utilization levels.


   “The Case for Energy-Proportional Computing”, Luiz André Barroso, Urs Hölzle, IEEE Computer, vol. 40 (2007).
   http://static.googleusercontent.com/external_content/untrusted_dlcp/research.google.com/en//pubs/archive/33387.pdf


                                                                                                    WSOU-ARISTA001472
        Case 6:20-cv-01083-ADA Document 34-25 Filed 08/16/21 Page 15 of 80

                                                                             Lennart Johnsson
                                                                                 2015-02-06



    Internet vs HPC Workloads
Google (Internet)                                  KTH/PDC (HPC)




                                                                             WSOU-ARISTA001473
                    Case 6:20-cv-01083-ADA Document 34-25 Filed 08/16/21 Page 16 of 80

                                                                                             Lennart Johnsson
                                                                                                 2015-02-06

  The 1st foray into energy efficient computing
“on a budget”: the SNIC/KTH/PRACE Prototype I
   Not in prototype nodes
                                             Objective: Energy efficiency at par with most energy
                                             efficient design at the time, but using only commodity
                                             technology (for cost) and no acceleration for
                                             preservation of programming paradigm

                                         •   New 4‐socket blade with 4 DIMMs
 CMM (Chassis Management Module)             per socket supporting PCI‐Express
                                             Gen 2 x16
                                         •   Four 6‐core 2.1 GHz 55W ADP AMD
                                             Istanbul CPUs, 32GB/node
                                         •   10‐blade in a 7U chassis with 36‐   Network:
                              36-ports       port QDR IB switch, new efficient   • QDR Infiniband
                                             power supplies.
                                                                                 • 2-level Fat-Tree
                                         •   2TF/chassis, 12 TF/rack, 30 kW      • Leaf level 36-port switches
                                             (6 x 4.8)
                                                                                   built into chassis
                                         •   180 nodes, 4320 cores, full         • Five external 36-port
                                             bisection QDR IB interconnect
                                                                                    switches



                                                                                             WSOU-ARISTA001474
         Case 6:20-cv-01083-ADA Document 34-25 Filed 08/16/21 Page 17 of 80

                                                                              Lennart Johnsson
                                                                                  2015-02-06



 The Prototype HPL Efficiencies in Perspective
                               Power
Dual socket Intel Nehalem 2.53 GHz                    240 MF/W
Above + GPU                                           270 MF/W
PRACE/SNIC/KTH prototype                              344 MF/W (unoptimized)
IBM BG/P                                              357 ‐ 372 MF/W

                         Fraction of Peak
Dual socket Intel Nehalem 2.53 GHz                          91%
Above + GPU                                                 53%
PRACE/SNIC/KTH prototype                                    79%
IBM BG/P                                                    83%

                                                                              WSOU-ARISTA001475
       Case 6:20-cv-01083-ADA Document 34-25 Filed 08/16/21 Page 18 of 80

                                                                            Lennart Johnsson
                                                                                2015-02-06


Comparison with Best Proprietary System




                                       HPL energy efficiency
                               •   Xeon HPTN, dual socket                      240 MF/W
                               •   Xeon HPTN, dual socket + Clearspeed         326 MF/W
                               •   Xeon HPTN, dual socket + GPU                270 MF/W
                               •   SNIC/KTH prototype                          344 MF/W
                               •   BG/P                                        357 MF/W




                                                                            WSOU-ARISTA001476
         Case 6:20-cv-01083-ADA Document 34-25 Filed 08/16/21 Page 19 of 80

                                                                                        Lennart Johnsson
                                                                                            2015-02-06




Exascale Computing Technology Challenges, John Shalf
National Energy Research Supercomputing Center, Lawrence Berkeley National Laboratory
ScicomP / SP‐XXL 16, San Francisco, May 12, 2010


                                                                                        WSOU-ARISTA001477
           Case 6:20-cv-01083-ADA Document 34-25 Filed 08/16/21 Page 20 of 80

                                                                                Lennart Johnsson
                                                                                    2015-02-06




                     The Good News
• Moore’s Law still works and expected to work throughout the
  decade
• The number of transistors per die (processor) on average has
  increased slightly faster than predicted by Moore’s law (for
  several reasons, such as, slightly increased die sizes (on
  average), changing balance of transistors used for logic and
  memory, and evolving device technology




                                                                                WSOU-ARISTA001478
           Case 6:20-cv-01083-ADA Document 34-25 Filed 08/16/21 Page 21 of 80

                                                                                       Lennart Johnsson
                                                                                           2015-02-06




             Doubling about every 21 months on average! (not every ~ 24 -27 months - Moore’s law)



http://upload.wikimedia.org/wikipedia/commons/0/00/Transistor_Count_and_Moore%27s_Law_-_2011.svg

                                                                                       WSOU-ARISTA001479
                     Case 6:20-cv-01083-ADA Document 34-25 Filed 08/16/21 Page 22 of 80

                                                                                                         Lennart Johnsson
                                                                                                             2015-02-06


                                  Moore’s Law at work
              Processor                      Transistors          Year       Manufact.        Process           Area
Dual-Core Itanium 2                            1,700,000,000     2006           Intel          90 nm         596 mm²
POWER6                                           789,000,000     2007           IBM            65 nm         341 mm²
Six-Core Opteron 2400                            904,000,000     2009           AMD            45 nm         346 mm²
                                                                                                                       2
RV870                                          2,154,000,000     2009           AMD            40 nm         334 mm
16-Core SPARC T3                               1,000,000,000     2010       Sun/Oracle         40 nm         377 mm²
Six-Core Core i7                               1,170,000,000     2010           Intel          32 nm         240 mm²
8-Core POWER7                                  1,200,000,000     2010           IBM            45 nm         567 mm²
4-Core Itanium Tukwila                         2,000,000,000     2010           Intel          65 nm         699 mm²
8-Core Xeon Nehalem-EX                         2,300,000,000     2010           Intel          45 nm         684 mm²
                                                                                                                    2
Cayman (GPU)                                   2,640,000,000     2010          AMD             40 nm         389 mm
                                                                                                                    2
GF100 (GPU)                                    3,000,000,000     2010          nVidia          40 nm         529 mm
                                                                                                                    2
AMD Interlagos (16 C)                          2,400,000,000     2011          AMD             32 nm         315 mm
                                                                                                                    2
AMD GCN Tahiti (GPU)                           4,310,000,000     2011           AMD            28 nm         365 mm
                                                                                                                    2
10-Core Xeon Westmere-EX                       2,600,000,000     2011           Intel          32 nm         512 mm
                                                                                                                    2
8-Core Itanium Poulson                         3,100,000,000     2012           Intel          32 nm         544 mm
                                                                                                                    2
Sandy Bridge, 8C                               2,270,000,000     2012           Intel          32 nm         435 mm
                                                                                                                    2
Ivy Bridge, 4C+GPU                             1,400,000,000     2012           Intel          22 nm         160 mm
                                                                                                                    2
Ivy Bridge, 6C                                 1,860,000,000     2013           Intel          22 nm         257 mm
                                                                                                                       2
Ivy Bridge, 15C                                4,300,000,000     2013           Intel          22 nm         541 mm
                                                                                                                       2
Vertex-7 (FPGA)                                3,500,000,000     2013          Xilinx          28 nm         550 mm ?
                                                                                                                           2
Nvidia Kepler GK110 (GPU)                      7,100,000,000     2013          nVidia          28 nm         551 mm
Xeon Phi, 62C                                  5,000,000,000      2013           Intel           22 nm            ?
                  Doublinghttp://en.wikipedia.org/wiki/Transistor_count,
                           about every 21 months on average (not            every ~ 24 -27 months!)
                                                                         http://en.wikipedia.org/wiki/Sandy_Bridge

                                                                                                         WSOU-ARISTA001480
           Case 6:20-cv-01083-ADA Document 34-25 Filed 08/16/21 Page 23 of 80

                                                                                Lennart Johnsson
                                                                                    2015-02-06




                     The Good News
• Moore’s Law still works and expected to work throughout the
  decade
• The number of transistors per die (processor) on average has
  increased slightly faster than predicted by Moore’s law (for
  several reasons, such as, slightly increased die sizes (on
  average), changing balance of transistors used for logic and
  memory, and evolving device technology


                     Next: The Bad News


                                                                                WSOU-ARISTA001481
                            Case 6:20-cv-01083-ADA Document 34-25 Filed 08/16/21 Page 24 of 80

                                                                                                               Lennart Johnsson
                                                                                                                   2015-02-06


                                    Bad News 1: Costs



http://semimd.com/petes‐posts/2015/01/26/
exponentially‐rising‐costs‐will‐bring‐changes/
                                                                                   http://www.economist.com/news/21589080‐golden‐
                                                                                   rule‐microchips‐appears‐be‐coming‐end‐no‐moore




                Intel




                                            http://hps.ece.utexas.edu/yale75/mudge_slides.pdf

                                                                                                               WSOU-ARISTA001482
                    Case 6:20-cv-01083-ADA Document 34-25 Filed 08/16/21 Page 25 of 80

                                                                                          Lennart Johnsson
                                                                                              2015-02-06


Bad News 2:Dennard Scaling works no more!




 Dennard scaling: reducing the critical dimensions
 while keeping the electrical field constant yields                                      Constant Field
 higher speed and a reduced power consumption of                                            Scaling
 a digital MOS circuit
 Dennard R.H.et al., “Design of ion‐implanted MOSFETs with very small
 physical dimensions”, IEEE J. Solid‐State Circ., vol.9, p.256 (1974)

 Using the typical scaling of 0.7x in device
 dimensions per generation thus results in a
 doubling of transistors in a given area with the
 power consumption remaining constant and
 the speed increasing by 1.4x!!
                                   Dennard scaling ended 2005!
                                                                                          WSOU-ARISTA001483
                            Case 6:20-cv-01083-ADA Document 34-25 Filed 08/16/21 Page 26 of 80

                                                                                                               Lennart Johnsson
                                                                                                                   2015-02-06


                    The end of Dennard Scaling
                                                         •   Dennard scaling did not take subthreshold leakage
                                                             into account.
                                                         •   By 2005 subthreshold leakage had increased more
                                                             than 10,000 fold and further reduction in
                                                             threshold voltage Vt not feasible limiting operating
                                                             voltage reduction.
                                                         •   Further, gate oxide thickness scaling had reached a
                                                             point of 5 atomic layers and further reduction not
                                                             possible and direct tunneling current becoming a
                                                             noticeable part of total chip power.
  Graph from E J Nowak IBM Journal of Research and
  Development, Mar/May 2002, vol. 46, no. 2/3, pg. 169




                                        http://www.design‐                           Mark Bohr, A 30‐year perspective on Dennard’s
                                        reuse.com/articles/20296/power‐management‐   MPSFET Scaling Paper, http://ieeexplore.ieee.org/
http://asic‐soc.blogspot.com/2008/      leakage‐control‐process‐compensation.html    xpl/freeabs_all.jsp?arnumber=4785534
03/leakage‐power‐trends.html
                                                                                                               WSOU-ARISTA001484
                             Case 6:20-cv-01083-ADA Document 34-25 Filed 08/16/21 Page 27 of 80

                                                                                                            Lennart Johnsson
                                                                                                                2015-02-06


                     The End of Dennard Scaling




                                                                                         Single thread performance
                                                                                         improvement is slow. (Specint)
                                                                                         *”Intel has done a little better
                                                                                         over this period, increasing at
Source: Greg Astfalk http://www.lanl.gov/conferences/salishan/salishan2013/Astfalk.pdf
                                                                                         21% per year.
                                                                                         Source: Andrew Chien



                                                                                                            WSOU-ARISTA001485
     Case 6:20-cv-01083-ADA Document 34-25 Filed 08/16/21 Page 28 of 80

                                                                                          Lennart Johnsson
                                                                                              2015-02-06



                     Pollack’s rule
                   (Fred Pollack, Intel)




Performance increase @ same frequency is about
√(area) not propor onal to the number of transistors
     Source: S. Borkar, A. Chien, The Future of Microprocessors
     http://cacm.acm.org/magazines/2011/5/107702‐the‐future‐of‐microprocessors/fulltext


                                                                                          WSOU-ARISTA001486
Case 6:20-cv-01083-ADA Document 34-25 Filed 08/16/21 Page 29 of 80

                                                                     Lennart Johnsson
                                                                         2015-02-06


  Post Dennard Scaling




       Source: Bill Dally, HiPEAC Keynote 2015

                                                                     WSOU-ARISTA001487
Case 6:20-cv-01083-ADA Document 34-25 Filed 08/16/21 Page 30 of 80

                                                                     Lennart Johnsson
                                                                         2015-02-06


  Post Dennard Scaling




       Source: Bill Dally, HiPEAC Keynote 2015

                                                                     WSOU-ARISTA001488
           Case 6:20-cv-01083-ADA Document 34-25 Filed 08/16/21 Page 31 of 80

                                                                                Lennart Johnsson
                                                                                    2015-02-06


                            The Future
• The conventional path of scaling planar CMOS will face
  significant challenges set by performance and power
  consumption requirements.
• Driven by the 2× increase in transistor count per generation,
  power management is now the primary issue across most
  application segments. Power management challenges need to
  be addressed across multiple levels, …... The implementation
  challenges of these approaches expands upwards into system
  design requirements …..
                                                                   2013 Roadmap




                                                                                WSOU-ARISTA001489
   Case 6:20-cv-01083-ADA Document 34-25 Filed 08/16/21 Page 32 of 80

                                                                        Lennart Johnsson
                                                                            2015-02-06


                    The Future

“Future systems are energy limited:
     Efficiency is performance”

“Process matters less: ~1.2x per generation”

                                                         Bill Dally NVIDIA




                                                                        WSOU-ARISTA001490
                       Case 6:20-cv-01083-ADA Document 34-25 Filed 08/16/21 Page 33 of 80

                                                                                            Lennart Johnsson
                                                                                                2015-02-06


   Retrospective: Microarchitecture benefits
                        Change normalized from one generation to the next




                1000 nm           700 nm         350 nm       180‐ 90 nm  45 nm
   Source: S. Borkar, A. Chien, The Future of Microprocessors
   http://cacm.acm.org/magazines/2011/5/107702‐the‐future‐of‐microprocessors/fulltext




Source: A. Chien,
http://www.lanl.gov/conferences/salishan/salishan2010/pdfs/Andrew%20A.%20Chien.pdf

                                                                                            WSOU-ARISTA001491
Case 6:20-cv-01083-ADA Document 34-25 Filed 08/16/21 Page 34 of 80

                                                                        Lennart Johnsson
                                                                            2015-02-06


  Data Communication




   http://www.csm.ornl.gov/workshops/SOS14/documents/dosanjh_pres.pdf

                                                                        WSOU-ARISTA001492
                           Case 6:20-cv-01083-ADA Document 34-25 Filed 08/16/21 Page 35 of 80

                                                                                                        Lennart Johnsson
                                                                                                            2015-02-06


                               Processor Energy History
    A retrospective: for several chip generations designers used the increased
    transistor capability to introduce micro‐architectural features enhancing single
    thread performance, often at the expense of energy efficiency …..
                            Normalized        Normalized      EPI on 65 nm at
  Product                   Performance       Power           1.33 volts (nJ)
  i486                           1.0              1.0               10
  Pentium                        2.0              2.7               14
  Pentium Pro                    3.6               9                24
  Pentium 4 (Willamette)         6.0              23                38
  Pentium 4 (Cedarmill)          7.9              38                48
  Pentium M (Dothan)             5.4               7                15
  Core Duo (Yonah)               7.7               8                11
Ed Grochowski, Murali Annavaram Energy per Instruction Trends in Intel®
Microprocessors. http://support.intel.co.jp/pressroom/kits/core2duo/pdf/epi-          Source: Shekhar Borkar, Intel
trends-final2.pdf

                     “We are on the Wrong side of a Square Law”
Pollack, F (1999). New Microarchitecture Challenges in the Coming Generations of CMOS Process Technologies. Paper presented
          at the Proceedings of the 32nd Annual IEEE/ACM International Symposium on Microarchitecture, Haifa, Israel.




                                                                                                        WSOU-ARISTA001493
              Case 6:20-cv-01083-ADA Document 34-25 Filed 08/16/21 Page 36 of 80

                                                                                   Lennart Johnsson
                                                                                       2015-02-06



                    The Square Law ….
For CMOS the relationship between power (P), voltage (V)
and frequency (f) is
P = c1V2f +c2V+c3+O(V4)        Furthermore, f ~ C(V-V0)
            Leakage+
    Dynamic Board    Fans




Linpack: 15f(V-0.2)2+45V+19
                                                        Source: Supermicro
STREAM: 5f(V-0.2)2+50V+19

                                                                                   WSOU-ARISTA001494
              Case 6:20-cv-01083-ADA Document 34-25 Filed 08/16/21 Page 37 of 80

                                                                                   Lennart Johnsson
                                                                                       2015-02-06


Energy Efficiency of different design approaches




 http://research.microsoft.com/en‐
 US/events/fs2014/caulfield_adrian_reconfig_fabric_r01.pdf

                                                                                   WSOU-ARISTA001495
                                Case 6:20-cv-01083-ADA Document 34-25 Filed 08/16/21 Page 38 of 80

                                                                                                                Lennart Johnsson
                                                                                                                    2015-02-06




                      Our 2nd Prototype
                                                                                                         Source: Andrew Chien,


ARM Cortex-9                         ATOM              AMD 12-core                   Intel 6-core                ATI 9370

Cores      W     GF/W       Cores         W    GF/W    Cores         W      GF/W   Cores    W     GF/W      Cores      W         GF/W

 4         ~2     ~0.5           2        2+   ~0.5     12           115    ~0.9    6      130    ~0.6       1600     225        ~2.3



                                                                                                         ClearSpeed
     nVidia Fermi                      TMS320C6678                               IBM BQC
                                                                                                             CX700
     Cores       W    GF/W           Cores        W       GF/W             Cores    W      GF/W     Cores        W       GF/W

     512        225      ~2.2         8           10         ~ 4/6          16     55      3.7       192         10        ~10



                                             Very approximate estimates!!
                KTH/SNIC/PRACE Prototype II



                                                                                                                WSOU-ARISTA001496
                  Case 6:20-cv-01083-ADA Document 34-25 Filed 08/16/21 Page 39 of 80

                                                                                                           Lennart Johnsson
                                                                                                               2015-02-06



Nominal Compute Density and Energy Efficiency
              CPU                             “Current”                             “Next Generation”
                                   Feature size   GF/J GF/mm2                  Feature size GF/J GF/mm2
 AMD Interlagos                         32         1.3   0.55
      (16C, 2.7 GHz)
 AMD FirePro 7900                        40             3.0        1.19
 AMD S9000                                                                           28           3.6        2.21
 AMD Brazos                              40
 AMD Llano                               32
 AMD Trinity                             32             1.0        0.40
 IBM Blue Gene/Q                         45             3.7        0.57
 IBM Power7                              45             1.4        0.48
 Intel Sandy Bridge                      32             1.3        0.46
       (8C, 3.1 GHz)
 Intel Ivy Bridge                                                                    22          1.45        0.70
      (4C,3.5 GHz)
 Nvidia Fermi                            40            2.66        1.26
 Nvidia Kepler 20x                                                                   28           5.2        2.36
 Nvidia Tegra2                           40             ~1         0.04
 Nvidia Tegra3                           40
 TI TMS320C6678                          40              4          ~3
 TI 66AK2Hx                                                                          28
 Xilinx Vertex‐6                         40            5‐10
 Xilinx Vertex‐7                                                                     28           ~13       0.236
 Source: L. Johnsson, G. Netzer, Report on Prototype Evaluation, D9.3.3 PRACE, http://www.prace‐ri.eu/IMG/pdf/d9.3.3.pdf


                                                                                                           WSOU-ARISTA001497
                                     Case 6:20-cv-01083-ADA Document 34-25 Filed 08/16/21 Page 40 of 80

                                                                                                                                                   Lennart Johnsson
                                                                                                                                                       2015-02-06


               TI KeyStone Device Architecture
                                                                                                               Application‐Specific
         Memory Subsystem
       64‐Bit                                          MSM
                                                      SRAM
                                                                                                                  Coprocessors
                                                                                                                                                CorePac
     DDR3 EMIF
                                                     MSMC                                                                                 Memory Subsystem
  Debug & Trace
                                                                                                                                          Multicore Navigator
    Boot ROM
                                                                                                                                         Network Coprocessor
   Semaphore                                                                                                                              External Interfaces
                                                              C66x™
    Power                                                    CorePac                                                                     TeraNet Switch Fabric
  Management

       PLL
                                                                                                                                       Diagnostic Enhancements
                                                       L1P      L1D
                            x3
                                                  Cache/RAM Cache/RAM
                                                  L2 Memory Cache/RAM
                                                                                                                                             HyperLink Bus
      EDMA
                            x3           1 to 8 Cores @ up to 1.25 GHz
                                                                                                                                             Miscellaneous
HyperLink                                                TeraNet
                                                                                                                                          Application‐Specific
                                                                                                            Multicore Navigator
                                                                                                            Queue           Packet
                                                                                                           Manager           DMA
                                                                                     x4
                                         x2




                                                                                              E thernet
                                                                      Application
                                                                      Specific I/O




                                                                                               S witc h
             Application
             Specific I/O




                                                    UA R T




                                                                                                                          Security
                                                               S PI
                            GPIO

                                   I2C




                                                                                                            S witc h
                                                                                     S R IO




                                                                                                                         Accelerator
                                         P C Ie




                                                                                                                           Packet
                                                                                                                         Accelerator
                                                                                               S GMII
                                                                                                  x2




                                                                                                          Network Coprocessor




                                                                                                                                                   WSOU-ARISTA001498
Case 6:20-cv-01083-ADA Document 34-25 Filed 08/16/21 Page 41 of 80

                                                                     Lennart Johnsson
                                                                         2015-02-06




                                                                     WSOU-ARISTA001499
                      Case 6:20-cv-01083-ADA Document 34-25 Filed 08/16/21 Page 42 of 80

                                                                                                       Lennart Johnsson
                                                                                                           2015-02-06


     Instrumentation for Power Measurements
                                                    Rail                     Voltage                    Usage
                                                    Variable                0.9 – 1.1 V     All SoC logic
                                                    Fixed                      1.0 V        On‐chip memories
                                                                                            Hyperlink
                                                                                            Other common fabric
                                                    Memory                      1.5 V       DDR3 Memory and I/O
                                                                                            Hyperlink SerDes
                                                                                            PCIe SerDes
                                                                                            SGMII SerDes
                                                                                            SRIO SerDes
                                                    Unit Input                  12 V        DC input to EVM (board)
                                                    Other                                   Unit Input – Above
                                                                                            Unmeasured parts
                                                   Component Error                  Relative Error    Contribution
                                                   Shunt Resistor (∆T ± 20K)        0.1% + 20 ppm/K   1800 ppm
                                                   Front End Offset Error           0.01%             2 mV
                                                   Front End Gain Error             0.1%              1000 ppm
                                                   Front End Passband Flatness      0.1%              1000 ppm
                                                   Front End Stopband Rejection     25 ppm            25 ppm
The 6678 has 16 power domains.                     ADC Offset Error                 140 ppm           2.4 mV
Each core has its own power domain.                ADC Gain Error                   476 ppm           476 ppm
                                                   Total Voltage Error                                < 1421 ppm + 9.6 mV
MSM, Hyperlink, SRIO, PCIe, Peripheral Logic,      Total Current Error                                < 2294 ppm + 19.2 mA
Packet Engine, Trace Logic their own power         Total Power Error                                  < 9500 ppm
domains.                                           Marker Jitter (1000s run‐time)   4 ppm             4 ppm
                                                   Total Energy Error                                 < 9500 ppm
There is no voltage control.
                                                                                                       WSOU-ARISTA001500
Case 6:20-cv-01083-ADA Document 34-25 Filed 08/16/21 Page 43 of 80

                                                                     Lennart Johnsson
                                                                         2015-02-06


   Measurement Setup




                                                                     WSOU-ARISTA001501
         Case 6:20-cv-01083-ADA Document 34-25 Filed 08/16/21 Page 44 of 80

                                                                              Lennart Johnsson
                                                                                  2015-02-06


                               Results
• STREAM: 96% of peak, 1.47GB/J @ 1GHz
• HPL 77% efficiency, 2.6 GF/W @ 1.25 GHz
  – 95% DGEMM efficiency
• FFT design:
  – 5.2 GF/s @ 1GHz (of 6 GF/s) and 5.6 GB/s for single
    core for 512 point L1 DP FFT (Bandwidth limited)
  – 20 GF/s @ 1GHz 8 cores for 256k 8L2/MSM DP FFT.
    Bandwidth limited (max on‐chip)
  – 10.3 GF/s @ 1GHz for 128M FFT (DDR3)


                                                                              WSOU-ARISTA001502
          Case 6:20-cv-01083-ADA Document 34-25 Filed 08/16/21 Page 45 of 80

                                                                                  Lennart Johnsson
                                                                                      2015-02-06



         The STREAM Benchmark
• Invented 1990 by John D. McCalpin for assessing
  (memory) performance of (long) vectors
• Correlates with SPEC‐FP
  performance [McCalpinSC02]
• Operations




                                                             Source: Peter M Kogge, IPDPS 2014




                                                                                  WSOU-ARISTA001503
                        Case 6:20-cv-01083-ADA Document 34-25 Filed 08/16/21 Page 46 of 80

                                                                                                        Lennart Johnsson
                                                                                                            2015-02-06


                6678 STREAM results in perspective
                          BW (GB/s)            Eff.    Energy Eff. Lith.
    Platform                                    %        (GB/J)     nm                         Comment
                        Peak       Meas.
IBM Power7              409.6       122.8 30.0            ≈0.10          45      STREAM power est. at 50% of TDP
Intel Xeon Phi          352.0       174.8 49.7            ≈1.20          22      STREAM power est. at 50% of TDP
Intel E5‐2697v2         119.4       101.5 85.0            ≈0.30          22      STREAM power est. at 50% of TDP
NVIDIA Tegra3              6.0         1.6 26.7             0.05         40      Power and BW measured (BSC)
6678 Cache                10.7         3.0 28.1             0.40         40      Power and BW measured at 1 GHz
6678 EDMA                 10.7       10.2 95.7              1.26         40      Power and BW measured at 1 GHz

   IBM Power7 data from “IBM Power 750 and 760 Technical Overview and Introduction”, Literature Number 4985,
   IBM, May 2013 and W.J.Starke, “Power7: IBMs next generation, balanced POWER server chip,” HotChips 21, 2009.
   Intel Xeon Phi data from R. Krishnaiyer, E. Kultursay, P. Chawla, S. Preis, A. Zvezdin, and H. Saito, “Compiler‐based
   Data Prefetching and Streaming Non‐temporal Store Generation for the Intel R Xeon Phi Coprocessor”, 2013 IEEE
   27th International Parallel and Distributed Processing Symposium Workshops&PhD Forum, NewYork, NY, IEEE, May
   2013, pp. 1575–1586.
   Intel E5‐2697v2 data from Performance and Power Efficiency of Dell Power Edge servers with E5‐2600v2, Dell,
   October, 2013



                                                                                                        WSOU-ARISTA001504
            Case 6:20-cv-01083-ADA Document 34-25 Filed 08/16/21 Page 47 of 80

                                                                                 Lennart Johnsson
                                                                                     2015-02-06


     STREAM Challenges and Solutions
• STREAM operations have no data reuse.
   – Worst case for caches, only merging accesses into cache blocks.
   – Write‐allocate policies increase memory traffic.
   – Evicted data shares address LSBs with new data leading to
     DRAM memory bank conflicts.
• Possible to implement fast STREAM using:
   – Prefetching to hide long latencies.
   – Bypassing cache on writes to prevent extra traffic.
• Make the data transport explicit in the program:
   – Can use block‐copy engines.
   – Can schedule accesses.
   – Can utilize regularity in access patterns.

                                                                                 WSOU-ARISTA001505
  Case 6:20-cv-01083-ADA Document 34-25 Filed 08/16/21 Page 48 of 80

                                                                       Lennart Johnsson
                                                                           2015-02-06




Understanding and Optimizing
   STREAM on the 6678




                                                                       WSOU-ARISTA001506
Case 6:20-cv-01083-ADA Document 34-25 Filed 08/16/21 Page 49 of 80

                                                                     Lennart Johnsson
                                                                         2015-02-06




                    CC2




                                                                     WSOU-ARISTA001507
                    Case 6:20-cv-01083-ADA Document 34-25 Filed 08/16/21 Page 50 of 80

                                                                                         Lennart Johnsson
                                                                                             2015-02-06


                   The 6678 Core Memory




•   The 6678 has a 16B 4‐entry write
    buffer for bypassing the L1 on cache
    misses to avoid stalls, if the write
    buffer is not full. The buffer drain rate
    is:
     – 16B at CPU/2 rate to L2 SRAM
     – 16B at CPU/6 rate to L2 cache




                                                                                         WSOU-ARISTA001508
     Case 6:20-cv-01083-ADA Document 34-25 Filed 08/16/21 Page 51 of 80

                                                                          Lennart Johnsson
                                                                              2015-02-06

Avoiding Stalls and Hiding Latency
using the Enhanced DMA (EDMA3)
                                   •   EDMA3
                                         – Three Dimensional Transfers




                                         – Three Channel Controllers (CCx), with CC0
                                           having 2 Transfer Controllers (TCs), and
                                           CC1 and CC2 each having 4 TCs
                                         – Support for chaining, completion of a
                                           transfer triggers a subsequent transfer,
                                           and linking, automatic loading of transfer
                                           specifications
                                         – Uses TeraNet 2, CPU clock/2, and TeraNet
                                           3, CPU clock/3
                                   •   CC0 used in our EDMA3 STREAM impl.h
Bandwidth limiting path 16/3 B/CPU cycle

                                                                          WSOU-ARISTA001509
                            Case 6:20-cv-01083-ADA Document 34-25 Filed 08/16/21 Page 52 of 80

                                                                                                                                                Lennart Johnsson
                                                                                                                                                    2015-02-06


               The DDR Challenge: Avoid Page Faults




                                                             Memory latency @ 1GHz core clock (ns)
                       8 Banks DDR3 and
                             DDR4




                                                                                                                          Stride in Bytes
                                                       Memory
                                                                                                     64   128   256   512     1 ki   2ki    4ki     8ki     16ki
      DDR3‐1333       tburst (ns)   BW (GB/s)        L1 SRAM                                         5    5     5     5       5      5      5       5       5
     Page                       6         10.66      L2 SRAM                                         12   12    12    12      12     12     12      12      12
     4 Banks              11.25            5.68      MSM                                             15   28    28    28      28     28     28      28      28
     1 Bank                 49.5           1.29      DDR3‐1333                                       28   49    92    93      95     99     106     121     122
This is a serious problem for multi‐core CPUs!                             Measured latencies at 1 GHz core clock.
See e.g. Collective Memory Transfers for Multi‐Core Chips,                  L2 cache line: 128 B. Prefetch distance: 256 B
G. Michelogiannakis, A. Williams, and J. Shalf, Lawrence Berkeley National Lab, November 2013.    DDR3 page size 8kiB.


                                                                                                                                                WSOU-ARISTA001510
               Case 6:20-cv-01083-ADA Document 34-25 Filed 08/16/21 Page 53 of 80

                                                                                    Lennart Johnsson
                                                                                        2015-02-06


                        EDMA3 Strategy
• Prefetch to L1 directly from DDR3
    – Eliminates stalls and hides latency
• Store from L1 directly to DDR3
    – Eliminates stalls, hide latencies, and avoids write‐allocate reads
• Use at least two buffers per core to enable overlap of core Execution Unit
  operations with data transfers (due to various overheads more than two
  buffers may be beneficial). (If the core execution time exceeds the
  transfer time, then the core‐EDMA3 interface will not be fully utilized
  even with multiple buffers.)
• Use the EDMA3 to make core operations entirely local (no inter‐core
  communication required for scheduling, synchronization, etc.)
• Use the EDMA3 to coordinate core accesses to DDR3 to maximize
  bandwidth utilization by minimizing DDR3 page openings and closings
• Order DDR3 reads and writes to minimize read/write and write/read
  transitions
• Use two Transfer Controllers to maximize memory channel utilization
  (overlap TC overheads)

                                                                                    WSOU-ARISTA001511
                Case 6:20-cv-01083-ADA Document 34-25 Filed 08/16/21 Page 54 of 80

                                                                                     Lennart Johnsson
                                                                                         2015-02-06


                 Scheduling EDMA3 transfers




Clustering of loads and stores across cores reduces read/write and write/read transitions




 Independent Transfer Controllers are kept in lock‐step using cross‐triggering



                                                                                     WSOU-ARISTA001512
                          Case 6:20-cv-01083-ADA Document 34-25 Filed 08/16/21 Page 55 of 80

                                                                                                      Lennart Johnsson
                                                                                                          2015-02-06

                    STREAM Power and Energy Efficiency,
                      EDMA3, 2 TCs, 3 or 2 buffers/core         GB/J
 GB/s       Performance SoC @ 1GHz, 4x2Gb DDR3 1333MHz         1.60
                                                                           Energy Efficiency, SoC @ 1GHz + DDR3
 12
                                                               1.40
 10
                                                               1.20
  8                                                 COPY
                                                               1.00
                                                    SCALE
  6                                                            0.80
                                                    SUM
                                                               0.60
  4                                                 TRIAD
                                                               0.40
  2
                                                               0.20
  0                                                            0.00
        1      2     3   4     5    6     7    8 Threads               1      2    3    4    5    6       7      8   Threads
                                                               pJ/B
 W      Power, SoC @ 1GHz + 4x2Gb DDR3 133MHz, 1,5V            1200
9.00
8.00                                                           1000
7.00
6.00                                                   Copy    800
5.00                                                   Scale
                                                               600
4.00                                                   Sum
3.00                                                   Triad   400
2.00
1.00                                                           200
0.00
        1       2    3    4    5    6     7    8                  0
                                                   Threads
                                                                       1      2    3    4    5    6        7      8 Threads
                                    Idle cores powered off
                                                                                                      WSOU-ARISTA001513
    Case 6:20-cv-01083-ADA Document 34-25 Filed 08/16/21 Page 56 of 80

                                                                           Lennart Johnsson
                                                                               2015-02-06


DDR3 Memory Power and Energy
                    W, 4 x 2Gb DDR3‐1333, 1.5V
      3.00

      2.50

      2.00

      1.50
                                                               DDR3 (W)
      1.00

      0.50

      0.00
             0.00 5.16 6.99 7.99 8.67   8.86 9.50 9.83 10.20

                   pJ/B, 4 x 2Gb DDR3‐1333, 1.5V
       400
       350
       300
       250
       200
                                                                    pJ/B
       150
       100
        50
         0
             0.00 5.16 6.99 7.99 8.67       8.86 9.50 9.83 10.20


                                                                           WSOU-ARISTA001514
                Case 6:20-cv-01083-ADA Document 34-25 Filed 08/16/21 Page 57 of 80

                                                                                     Lennart Johnsson
                                                                                         2015-02-06


     Lessons Learned from Optimizing STREAM
•   The 40 nm 6678 DSP can offer energy efficiency comparable to 22 nm x86
    CPUs with complex hardware prefetch and hardware support for non‐
    temporal stores (bypassing write‐allocate mechanisms).
•   Explicit data management necessary (using the EDMA3) to implement
     –   effective prefetching
     –   storing to DDR3
     –   coordinate core accesses to DDR3
     –   multi‐buffering to overlap core and transfer operations
     –   overlap Transfer Controller overheads by using multiple (two) TCs
• The EDMA3 linking and chaining features needed to achieve close to 100%
  memory channel utilization
• Optimization at the level carried out for our STREAM implementation
  requires detailed and deep knowledge of the architecture, its features and
  limitations, but for highly structured applications encapsulating this
  complexity into higher level functions or libraries seems feasible (but was
  not attempted within the time available).

                                                                                     WSOU-ARISTA001515
 Case 6:20-cv-01083-ADA Document 34-25 Filed 08/16/21 Page 58 of 80

                                                                                     Lennart Johnsson
                                                                                         2015-02-06


                    The Future
     Key Limits for Chip Design




                                                  Andrew Chien, VP of Research, Intel




http://www.lanl.gov/conferences/salishan/salishan2010/pdfs/Andrew%20A.%20Chien.pdf


                                                                                     WSOU-ARISTA001516
               Case 6:20-cv-01083-ADA Document 34-25 Filed 08/16/21 Page 59 of 80

                                                                                    Lennart Johnsson
                                                                                        2015-02-06


                               Dark silicon
• Chip power will remain capped at current levels (because of
  cooling costs and known cooling technologies)
• Moore’s law enables more transistors per unit area, but post
  Dennard scaling power per unit area increases
• Thus, dark silicon, i.e. not all areas can be simultaneously
  used, becomes a necessity
• On‐die dynamic power management (voltage, frequency,
  clock, power) will be a necessity. For maximum performance
  and energy efficiency this may propagate up to the
  application level.
 Remark 1. New technology has made it possible for voltage control to move onto the
           die, enabling increasingly refined control of subdomains of a die
 Remark 2. Recent processor chips has a dedicated processor for power control,
           including control of voltage, frequency, power and clock distribution to
           subdomains of the chip.

                                                                                    WSOU-ARISTA001517
                 Case 6:20-cv-01083-ADA Document 34-25 Filed 08/16/21 Page 60 of 80

                                                                                                         Lennart Johnsson
                                                                                                             2015-02-06


                          Power Challenges




Power Challenges May End the Multicore Era Hadi Esmaeilzadeh, Emily Blem, Renée St. Amant, Karthikeyan
Sankaralingam, Doug Burger,
http://dl.acm.org/citation.cfm?id=2408797&CFID=745900626&CFTOKEN=86138313
                          https://www.youtube.com/watch?v=Df8SQ8ojEAQ&feature=youtu.be



                                                                                                         WSOU-ARISTA001518
    Case 6:20-cv-01083-ADA Document 34-25 Filed 08/16/21 Page 61 of 80

                                                                         Lennart Johnsson
                                                                             2015-02-06




“The good news is that the old designs
are really inefficient, leaving lots of
room for innovation,”


                                        Bill Dally, Nvida/Stanford,
                                        NYT, July 31, 2011




                                                                         WSOU-ARISTA001519
    Case 6:20-cv-01083-ADA Document 34-25 Filed 08/16/21 Page 62 of 80

                                                                                 Lennart Johnsson
                                                                                     2015-02-06



An LBL view – Simpler (smaller) cores




                    Exascale Computing Technology Challenges, John Shalf
    National Energy Research Supercomputing Center, Lawrence Berkeley National Laboratory
                      ScicomP / SP-XXL 16, San Francisco, May 12, 2010


                                                                                 WSOU-ARISTA001520
      Case 6:20-cv-01083-ADA Document 34-25 Filed 08/16/21 Page 63 of 80

                                                                           Lennart Johnsson
                                                                               2015-02-06




“We used to focus graduate students on
generating ideas of how to improve
performance by adding features, now we
need to focus them on how to improve
performance by removing features.”

                               Bill Dally,
                               A Computer Architecture Workshop:
                               Visions for the Future, September 19, 2014




                                                                           WSOU-ARISTA001521
                          Case 6:20-cv-01083-ADA Document 34-25 Filed 08/16/21 Page 64 of 80

                                                                                                                 Lennart Johnsson
                                                                                                                     2015-02-06


  Customization Power/Performance Examples




Note: lowest power
consumption on top




Power and performance of accelerators varying in degree of customization (scaled to 45nm).
Customization yields up to 1,000 ‐ 10,000x vs mainstream processors such as Sandybridge.
Source: Apala Guha et al., Systematic Evaluation of Workload Clustering for Designing 10x10 Architectures, ACM SIGARCH Computer
Architecture News, vol 41, no2, pp22‐29, 2013, http://dl.acm.org/citation.cfm?id=2490307

                                                                                                                 WSOU-ARISTA001522
                         Case 6:20-cv-01083-ADA Document 34-25 Filed 08/16/21 Page 65 of 80

                                                                                                              Lennart Johnsson
                                                                                                                  2015-02-06



              Heterogeneous Architectures
                                                                                     Imagine the impact…
                                                                                     TI’s KeyStone SoC + HP Moonshot




                                                                                “TI’s KeyStone II‐based
                                                                                SoCs, which integrate
                                                                                fixed‐ and floating‐
                                                                                point DSP cores with
                                                                                multiple ARM®
                                                                                Cortex™A‐15 MPCore
                                                                                processors, packet and
                                                                                security processing,
                                                                                and high speed
                                                                                interconnect….”


                                                                                 HP Project Moonshot is dedicated to designing
                                                                                 extreme low‐energy server technologies
                                                                                We are pursuing HPC cartridges with HP and TI
Source: S. Borkar, A. Chien, The Future of Microprocessors
http://cacm.acm.org/magazines/2011/5/107702‐the‐future‐of‐microprocessors/fulltext

                                                                                                              WSOU-ARISTA001523
                         Case 6:20-cv-01083-ADA Document 34-25 Filed 08/16/21 Page 66 of 80

                                                                                                                Lennart Johnsson
                                                                                                                    2015-02-06


              Heterogeneous Architectures




http://arstechnica.com/gadgets/2015/08/snapdragon‐820‐is‐official‐a‐look‐at‐its‐gpu‐and‐how‐much‐the‐chip‐matters/


                                                                                                                WSOU-ARISTA001524
                  Case 6:20-cv-01083-ADA Document 34-25 Filed 08/16/21 Page 67 of 80

                                                                                       Lennart Johnsson
                                                                                           2015-02-06


                       An aside – Big vs. Small




January 06, 2011. ….. On Wednesday, the GPU-maker -- and soon to be CPU-maker -- revealed
its plans to build heterogeneous processors, which will encompass high performance ARM CPU
cores alongside GPU cores. The strategy parallel's AMD's Fusion architectural approach that
marries x86 CPUs with ATI GPUs on-chip.

                                                                                       WSOU-ARISTA001525
            Case 6:20-cv-01083-ADA Document 34-25 Filed 08/16/21 Page 68 of 80

                                                                                                 Lennart Johnsson
                                                                                                     2015-02-06




Source: A. Chien, http://www.lanl.gov/conferences/salishan/salishan2010/pdfs/Andrew%20A.%20Chien.pdf

                                                                                                 WSOU-ARISTA001526
                          Case 6:20-cv-01083-ADA Document 34-25 Filed 08/16/21 Page 69 of 80

                                                                                                                    Lennart Johnsson
                                                                                                                        2015-02-06


        10x10 Assessment ‐ Architecture
                                        7 Micro‐engines
                                 (not 10 in current assessment)




 • One RISC core, MIPS‐like instruction set, 5‐stage pipeline
 • Six specialized micro‐engines

Source: A. Chien et. al. “10x10 A Case Study in Federated Heterogeneous Architecture”, Dept. of Comp. Science, U. Chicago, January 2015

                                                                                                                    WSOU-ARISTA001527
                        Case 6:20-cv-01083-ADA Document 34-25 Filed 08/16/21 Page 70 of 80

                                                                                                               Lennart Johnsson
                                                                                                                   2015-02-06


Relative Core Energy: Floating‐point vs Integer
                                                                           32 nm


FFT‐LdSt: impact of
FFT μ‐engine
FFT‐DLT: impact of FFT
and DLT μ‐engines




                                                                             7 nm
Conclusion: At 7 nm energy
consumption for
computation is practically
independent of integer vs
floating‐point format


  Source: T. Thank‐Hoang et el., Does Arithmetic Logic Dominate Data Movement? A Systematic Comparison of Energy‐Efficiency
  for FFT Accelerators, TR‐2015‐01, U. Chicago, March 2015

                                                                                                               WSOU-ARISTA001528
                      Case 6:20-cv-01083-ADA Document 34-25 Filed 08/16/21 Page 71 of 80

                                                                                                             Lennart Johnsson
                                                                                                                 2015-02-06


Relative System Energy 16‐bit vs 32‐bit
                                                         32 nm




                                                            7 nm




Source: T. Thank‐Hoang et el., Does Arithmetic Logic Dominate Data Movement? A Systematic Comparison of Energy‐Efficiency
for FFT Accelerators, TR‐2015‐01, U. Chicago, March 2015

                                                                                                             WSOU-ARISTA001529
                    Case 6:20-cv-01083-ADA Document 34-25 Filed 08/16/21 Page 72 of 80

                                                                                                        Lennart Johnsson
                                                                                                            2015-02-06



               The Hybrid Memory Cube




Source: J. Thomas Pawlowski, Micron,
HotChips23, August 17 – 19, 2011        Source: Todd Farrell, http://www.lanl.gov/conferences/salishan/salishan2014/Farrell.pdf

                                                                                                        WSOU-ARISTA001530
      Case 6:20-cv-01083-ADA Document 34-25 Filed 08/16/21 Page 73 of 80

                                                                           Lennart Johnsson
                                                                               2015-02-06




Processor/Platform Power Management




                                                                           WSOU-ARISTA001531
Case 6:20-cv-01083-ADA Document 34-25 Filed 08/16/21 Page 74 of 80

                                                                                   Lennart Johnsson
                                                                                       2015-02-06




     http://isscc.org/media/2012/plenary/David_Perlmutter/SilverlightLoader.html

                                                                                   WSOU-ARISTA001532
      Case 6:20-cv-01083-ADA Document 34-25 Filed 08/16/21 Page 75 of 80

                                                                                      Lennart Johnsson
                                                                                          2015-02-06



      Intel Sandy Bridge CPU




                                                                               Source: Key Nehalem
                                                                            Choices, Glenn Hinton, Intel,
                                                                           http://www.stanford.edu/class/
                                                                              ee380/Abstracts/100217-
                                                                                     slides.pdf



Source: Efi Rotem, Alon Naveh, Doron Rajwan, Avinash Ananthakrishnan, Eli Weissmann
http://www.hotchips.org/hc23 2011-08-17 -- 19


                                                                                      WSOU-ARISTA001533
  Case 6:20-cv-01083-ADA Document 34-25 Filed 08/16/21 Page 76 of 80

                                                                                     Lennart Johnsson
                                                                                         2015-02-06


                         Software




Source: S. Borkar, A. Chien, The Future of Microprocessors
http://cacm.acm.org/magazines/2011/5/107702‐the‐future‐of‐microprocessors/fulltext


                                                                                     WSOU-ARISTA001534
           Case 6:20-cv-01083-ADA Document 34-25 Filed 08/16/21 Page 77 of 80

                                                                                Lennart Johnsson
                                                                                    2015-02-06


                   Energy ‐Software
Matrix Multiplication – Programmer Productivity vs (Energy) Efficiency




Source: Jim Larus, HiPEAC 2015

                                                                                WSOU-ARISTA001535
        Case 6:20-cv-01083-ADA Document 34-25 Filed 08/16/21 Page 78 of 80

                                                                             Lennart Johnsson
                                                                                 2015-02-06


                           Software
• Explicit memory management – no cache
  coherence
• Explicit power management (thread/task
  allocation, voltage and frequency control)
• Complex programming environment – from
  VHDL (FPGA) to system level, libraries, ….




                                                                             WSOU-ARISTA001536
             Case 6:20-cv-01083-ADA Document 34-25 Filed 08/16/21 Page 79 of 80

                                                                                         Lennart Johnsson
                                                                                             2015-02-06


       Programming Heterogeneous
     Computer Systems is Very Complex
                                                                                                             Multi‐

• ACPI, IPMI, BMC, UEFI,
                                                                                                             core



• Explicit power management (thread/task allocation,                                                         GPU
  voltage and frequency control)
• DMA, Assembly, ….                                                                    HAS
                                                                                       OpenACC
                                                                                                             Heterog
                                                                                                             eneous
• Explicit memory management – no cache coherence
• Linux, Embedded Linux, ….
• Core: C, Embedded C, Fortran, SIMD, …..                                                                    FPGA


• Multicore: OpenMP, Pthreads, TBB, Cilk, ….
• Heteregenous: OpenCL, OpenACC,                                                                             Cluster


  HAS, BOLT, …
• FPGA: Verilog, VHDL
• Clusters: MPI, UPC, Titanium, X10,
  Co‐Array Fortran, Global Arrays, …
                                                                 http://impact.crhc.illinois.edu/Shared/PR/
                                                                 Distinguished‐lecture‐U‐Chicagp‐1‐22‐2015.pdf

                                                                                         WSOU-ARISTA001537
Case 6:20-cv-01083-ADA Document 34-25 Filed 08/16/21 Page 80 of 80

                                                                     Lennart Johnsson
                                                                         2015-02-06




                Thank You!




                                                                     WSOU-ARISTA001538
